EXHIBIT 15.1 Letter re: Unaudited Interim Financial Information November 13, 2007 Cytori Therapeutics, Inc. 3020 Callan Road San Diego, California92121 Re: Registration Statement Nos. 333-82074, 333-122691, 333-134129, and 333-140875 With respect to the subject registration statements, we acknowledge our awareness of the use therein of our report dated November 9, 2007, related to our review of interim financial information. Pursuant to Rule 436 under the Securities Act of 1933 (the Act), such report is not considered part of a registration statement prepared or certified by an independent registered public accounting firm, or a report prepared or certified by an independent registered public accounting firm within the meaning of Sections 7 and 11 of the Act. /s/ KPMG LLP San Diego, California
